Title: From George Washington to James Clinton, 5 November 1780
From: Washington, George
To: Clinton, James


                        

                            
                            Dear Sir
                            Head Quarters Prekaness 5th Novemr 1780
                        
                        Be pleased to order the Regimental Pay Master and Cloathier of Colo. Weissenfelds Regt to repair to New Burgh
                            for a supply of Cloathing for the Regiment. If it does not reach them before they march from Schenectady to Fort Schuyler,
                            it may follow them up. I have directed the Cloathier to give them as full a supply as our Store will admit, as they will
                            be at a distance, and will not have opportunities of obtaining temporary aids.
                        His Excellency the Governor promises to give every assistance in procuring provision for Fort Schuyler. You
                            will be pleased to make that a primary object, and endeavour to have the supply thrown in, in the course of this Month. I
                            am Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. The Levies are not to be included in the Cloathing Returns.
                        

                    